Section 544, General Code, provides:
"A final order made by the commission shall be reversed, vacated or modified by the Supreme Court on appeal, if upon consideration of the record such court is of the opinion that such order was unlawful or unreasonable."
By virtue of the concluding paragraph of the order of October 30, 1947, the Public Utilities Commission not only retained jurisdiction of the citation pending reports by the railroad but for further hearings and orders. *Page 280 
No final order having been promulgated by the commission, this proceeding on appeal is dismissed. See Cincinnati Gas Electric Co. v. Public Utilities Commission, 146 Ohio St. 228,65 N.E.2d 68.
Appeal dismissed.
WEYGANDT, C.J., TURNER, MATTHIAS, HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur.